Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 9/14/2020.
3.	Claims 1-20 are examined.
Response to Arguments
4.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross et al (US 20160360336 A1). 
Gross et al (US 20160360336 A1) is directed to Systems and Methods for Proactively Identifying and Surfacing Relevant Content on a Touch-Sensitive Device.
Note: the bolded texts below are derived from Gross reference.
As per claim 1, Gross discloses a computer-implemented method (see a flowchart representation of a method of proactively identifying and surfacing (e.g., surfacing for user selection) relevant content on an electronic device with a touch-sensitive display, in accordance with some embodiments, also see Figs. 7a-7b, 8a-8b, 9a-9d, etc.) comprising:
 receiving, using one or more processors, sensor data and application use data from a client device  (In some embodiments, each particular application stores usage data while the user is interacting with the application and that usage data is then reported to the application usage data tables 335 for storage (e.g., usage data 193 for a particular application 136-1, FIG. 1B, includes all sensor readings, in-application actions performed, device coupling info, etc., and this usage data 193 gets sent to an application usage table 335 for storage as a record within the table). See at least Par. 0673).
analyzing, using the one or more processors, the sensor data and the application use data to determine a contextual state of use of the client device ([2253] In some implementations, context daemon 40_102 can improve the prediction of future events by identifying precursor events. For example, context daemon 40_102 can analyze historical event stream data to identify relationships between user activities and predicted events. For example, a user may have a habit of checking an email application, a social networking application, a news application, or another application before going to sleep. Also see Pars. 2218, 2227);
determining, using one or more processors, whether the contextual state of use of the client device is persisting for a threshold period of time when a first application is selected by the user on the client device (In one embodiment, an application state that has been received by process 41_900 the requisite number of times means that this application state has been engaged a number of times and is a candidate to be indexed and available to serve queries. For example and in one embodiment, an application state for particular coupon of a coupon application, may be made available to an application state index if this application state has been engaged 50 times. See at least Par. 2358).
([0787] In some embodiments, determining that the electronic device has arrived at an address corresponding to the home or the work location associated with the user includes monitoring motion data from an accelerometer of the electronic device and determining, based on the monitored motion data, that the electronic device has not moved for more than a threshold amount of time (e.g., user has settled in at home and has not moved for 10 minutes). In this way, for example, the device ensures that the particular action associated with the at least one trigger condition is performed when the user has actually settled in to their house, instead of just when the user arrives at the driveway of their house; also see Par. 0762 and 0803); 
 
generating, using the one or more processors, a first action menu of the first application using the first actionable item responsive to identifying the first actionable item, the first action menu including a first deep link to perform an action in the first application represented by the first actionable item ([1671] generating an indication that the identified contact information is suggested contact information; and displaying a first user interface corresponding to a contact associated with the entity, the first user interface comprising a first user interface object, based on the generated indication, indicating that the identified contact information is suggested contact information. Also see Pars. 1604-1606, and Figs. 34_6B-34_6C and also see  [0413] FIGS. 11A -11J are schematics of a touch-sensitive display used to illustrate user interfaces for proactively suggesting search queries based on content currently being displayed on the touch-sensitive display, in accordance with some embodiments); 
([1960] In some embodiments, an action can be performed in association with an executing application at block 37_112. In an embodiment, the action may be the displaying of a user interface for a user to select one or more of the predicted recipients. The user interface may be provided in various ways, such as by displaying on a screen of the device, projecting onto a surface, or providing an audio interface. Furthermore See contact icon (action menu) In Fig. 34_6A or food icon (action menu) in Fig. 11J). Also see descriptions for FIGS. 11A -11J);  
receiving, using the one or more processors, user selection of the first deep link in the first action menu ( [1619] In some embodiments, the device can (34_730) receive a request to add the suggested contact (e.g., FIG. 34_6D, " Add to Contacts" 34_618) to the database and in response to the request, store the generated contact, without the indication that the generated contact is a suggested contact (e.g., change the state of the contact from suggested state 34_540 to added state 34_550), in the database); 
responsive to receiving the user selection of the first deep link, linking directly from the first action menu and past an interstitial page in the first application to a target page corresponding to performing the action on the client device ([1619] In response to the request to add the suggested contact to the database, the device can store (34_732) the generated contact, without the indication that the generated contact is a suggested contact, in a remote database over a network by, for example, pushing the contact to an updating or synchronization service.   [0886] In some embodiments, the device detects (1620) a second input, e.g., selection of a show more link that is displayed near (e.g., above) the affordance, such as the show more link shown for affordances 1713 and 1715 in FIGS. 17A-17D), and in response to detecting the second input, the device updates the affordance to include available information about current activities at a second point of interest, distinct from the point of interest). 
As per claim 2, Gross further discloses that the computer-implemented method of claim 1, further comprising determining the action library by: 
identifying an application and a parameter associated with the application ([0761] For example, as illustrated in FIG. 4B, an application 1 trigger condition table 402-1 contains information identifying a number of prerequisite conditions and associated actions for each trigger condition that is associated with application 1. [231](i) identifying an application that is associated with the content item); also see Par. 0749);
connecting with an application programming interface associated with the application ([2129] In one architectural approach, each entity can be configured to implement a set of Application Programming Interface (API) function calls that enable the entity to communicate with the prediction center and provide the different functionalities described in this section. [1509] Interfaces 33_1-33_8 can be implemented using inter-process communication, shared memory, sockets, or an Application Programming Interface (API)).
determining a function of the application accessible via the application programming interface ([1491] Some embodiments include one or more application programming interfaces (APls) in an environment with calling program code interacting with other program code being called through the one or more interfaces. Various function calls, messages or other types of invocations, which further may include various kinds of parameters, can be transferred via the APls between the calling program and the code being called; also see Par. 1168 an 2129);
determining an application programming interface call associated with performing the function ([1492] At least certain embodiments include an environment with a calling software component interacting with a called software component through an APL A method for operating through an API in this environment includes transferring one or more function calls, messages, other types of invocations or parameters via the APL. Also see Par. 1553);
generating an actionable item for the application using the application programming interface call and the parameter ([2167] In some implementations, context daemon 40_102 can receive context information from reporting client 40_124. For example, reporting client 40_124 (context client) can be any software running on the computing device that generates or collects context information and reports the context information to context daemon 40_102. For example, a map application running on the computing device can obtain location information using location API 40_132 to determine how to route the user from a starting location to a destination location. In addition to determining the route, the map application can report the location information obtained from location API 40_132 to context daemon 40_102);
classifying a category of the actionable item ([0842] In another example, as shown in FIG. 11J, multiple points of interests within the "Food" category are predicted to be the most of interest to the user, and these points of interests, e.g., Caffe Macs, Out Steakhouse, and Chip Mexican Grill, within the food category are displayed and the "Food" category is highlighted); and 
storing the actionable item and the category of the actionable item in the action library (1522] For example, if a user issues a local query from within his music player application 33_112, then results returned from the local database 33_111 that are related to the music player application 33_112 can be categorized and displayed before other local results. In yet another embodiment, categories can be ordered by the frequency that a user interacts with results from a category. Also see Pars. 2016, and 2112]).


determining a category of the first application ([1522]  For example, if a user issues a local query from within his music player application 33_112, then results returned from the local database 33_111 that are related to the music player application 33_112 can be categorized and displayed before other local results); 
identifying, from the action library, a second actionable item for a second application based on the category of the first application matching with the second actionable item ([1513] In an embodiment, local results can be categorized for display according to the application 33_112 that acquired or generated the local results. For example, pictures of Lake Tahoe that were downloaded from an email application 33_112 may be categorized together for display, pictures of Lake Tahoe that were generated by the camera application 33_112 may be categorized together for display, and pictures of Lake Tahoe that are incorporated into one or more documents generated by a word processing application 33_112 may be categorized together for display);
 adding the second actionable item to the first action menu of the first application, the first action menu including a second deep link to perform an action in the second application represented by the second actionable item ([1513]For example, pictures of Lake Tahoe that were downloaded from an email application 33_112 may be categorized together for display, pictures of Lake Tahoe that were generated by the camera application 33_112 may be categorized together for display, and pictures of Lake Tahoe that are incorporated into one or more documents generated by a word processing application 33_112 may be categorized together for display); and
 presenting the first action menu in association with the first application in response to the prolonged selection ([0882] presenting, via the display, an affordance that includes (i) the information about the at least one activity and (ii) an indication that the at least one activity has been identified as currently popular at the point of interest, e.g., popular menu items at a nearby restaurant (e.g., affordance 1715 in FIGS. 17C-17D), ride wait times at a nearby amusement park (e.g., affordance 1713 in FIGS. 17A-17B), current show times at a nearby movie theatre, etc. also see Par. 2469).
As per claim 4, Gross further discloses that the computer-implemented method of claim 1, further comprising: 
detecting an incoming notification for the first application ([1220] In some implementations, the trend detection mechanisms described in this section can be used to detect other system event trends beyond application launches, such as repeated software or network notifications, application crashes, etc. For example, clients can register interest in any attribute or attribute value and can receive notifications when the attributes of interest are trending);
determining a context of the incoming notification ([1033] In some implementations, the mobile device can receive push notifications associated with applications that indicate that new content is available for the applications to download. Also see notifications 1902, 2101, 2103, etc.);
 identifying, from the action library, a second actionable item for a second application based on the context; generating a second action menu corresponding to the incoming notification using the second actionable item, the second action menu including a second deep link to perform an action in the second application represented by the second actionable item; and presenting the second action menu in association with the incoming notification ([1569] The present disclosure addresses this problem by providing an electronic device that automatically suggests contacts and calendar events for users based on their messages. The device can analyze a user's messages for contact and event information and automatically generate or update suggested contacts and calendar events for the user based on this information. The suggested contacts and calendar events can be searchable as if they were manually entered by the user, and the user can choose to add or ignore the suggested contacts and calendar events. In this manner, a user's contacts and calendar events can be maintained with no or minimal effort on the user's part, which can save the user time, enhance productivity and produce a more efficient human-machine interface. Also see Figs.  34_6D-34-6G).

As per claim 5, Gross further discloses that the computer-implemented method of claim 1, wherein the client device is a mobile computing device and further comprising: 
receiving a signal stream from the mobile computing device ([0608] The one or more input controllers 160 receive/send electrical signals from/to other input or control devices 116. Also see Par. 1195);
processing the signal stream ([0119] the processing unit is configured the receive signal via   (e.g., with the receiving unit 4323) for further processing. Also see Par, 2482); 
detecting a user activity and a context of the user activity based on the processed signal stream ([0009] Upon determining that the at least one trigger condition has been satisfied, the method includes: providing an indication to the user that the particular action associated with the trigger condition is available. Also see Pars. 0025, and 0031);
identifying, from the action library, a third actionable item for a third application based on the context; and generating a third action menu corresponding to the context of the user activity using the third actionable item, the third action menu including a third deep link to perform an action in the third application represented by the third actionable item ([0776] In some embodiments, providing the indication to the user includes surfacing a user interface object for launching the particular action (or for performing an action corresponding to the particular action type) (e.g., UI object 702, FIG. 7A), surfacing an icon associated with the application that performs the particular action (e.g., application icon 710, as shown in the bottom left corner of touch screen 112, FIG. 7A), or simply performing the particular action (as described in the example of the specific playlist above. Also see Pars. 1929).
As per claim 6, Gross further discloses that the computer-implemented method of claim 5, further comprising: 
determining whether a duration of the detected user activity satisfies a predetermined threshold; and responsive to determining that the duration of the detected user activity satisfies the predetermined threshold, generating a notification to surface the third action menu and presenting the notification in association with the detected user activity ([0207] The method also includes: in accordance with determining that the electronic device is within the threshold distance of the point of interest: identifying at least one activity that is currently popular at the point of interest and retrieving information about the point of interest, including retrieving information about at least one activity that is currently popular at the point of interest. The method further includes: detecting, via the touch-sensitive surface, a first input that, when detected, causes the electronic device to enter a search mode; and in response to detecting the first input, entering the search mode, wherein entering the search mode includes, before receiving any user input at the search interface, presenting, via the display, an affordance that includes (i) the information about the at least one activity and (ii) an indication that the at least one activity has been identified as currently popular at the point of interest. Also see Pars. 0882, 1063).

As per claim 7, Gross further discloses that the wherein generating the third action menu further comprises: 
determining whether the third application is loaded on the mobile computing device; and
responsive to determining that the third application is unloaded on the mobile computing device, generating the third action menu to include a fourth link to load the third application on the mobile computing device ([0482] FIGS. 34_6A-34_6G illustrate exemplary user interfaces for providing suggested contacts and calendar events in accordance with some embodiments. FIGS. 1A-1B, 2, and 3 provide a description of exemplary devices for performing the techniques for suggesting contact and event information described in this section. FIGS. 34_6A-34_6G illustrate exemplary user interfaces for suggesting contact and event information, and the user interfaces in these figures are also used to illustrate the processes described below, including the processes in FIGS. 34_7A-34_13. Also see Par. 1582).

As per claim 8, Gross further discloses that the computer-implemented method of claim 1, further comprising: responsive to receiving the user selection of the first deep link, generating a secondary action screen for the first application and linking directly from the first action menu to the secondary action screen (see Figs. 34_6B-34_6C, in response to selecting Add to Contacts, the requested phone number is added to contact); 
presenting the secondary action screen on the client device; see Figs. 34_6B-34_6C),
receiving user input in the secondary action screen to complete performing the action in the first application represented by the first actionable item (see Figs. 34_6B-34_6C), and 
performing the action of the first actionable item based on the user input.  see Figs. 34_6B-34_6C).

As per claim 9, Gross further discloses that the computer-implemented method of claim 1, wherein linking directly from the first action menu to the target page corresponding to performing the action skips a traversal of the interstitial page in the first application on the client device ([0674] For example, if the application usage data indicates that the user always launches a music application between 3:00 PM-4:00 PM daily, then the trigger establishing module 163-1 creates and stores a trigger condition in the trigger condition tables 402 that, when satisfied (e.g., when a current time of day is within a predetermined amount of time of 3:00 PM-4:00 PM), causes the device 100 to launch the music application (or at least provide an indication to the user that the music application is available (e.g., display a UI object on the lock screen, the UI object allowing the user to easily access the music application). Wherein it is the examiner understating that allowing easily access to the target application bypasses one or more conventional activities such as unlocking device/screen, selecting a corresponding action menu, etc.).

As per system claims 10-18, these claims are also rejected under the similar citations given to the method claims 1-9, respectively.

.  	As per method claim 19, this claim is also rejected under the similar citations given to the method claim 1, respectively.

As per method claim 20, this claim is also rejected under the similar citations given to the method claim 1, respectively.

 

6.	Claims 1, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gruber et al (US 20140033071 A1).
 Gruber et al   (“Gruber”) is directed to actionable reminder entries.
Note: the bolded texts below are derived from Gruber reference.
As per claim 19, Gruber discloses a computer-implemented method (see the flowcharts of Figs. 2, 3, and 17) comprising:
([0122] The method 1700 includes receiving, from a user, input that specifies one or more attributes for a task (1702). (See also FIG. 2, step (210), and attendant discussion.) In some embodiments, the input is based on voice input that was received at a handheld device (e.g., the device 110). In some embodiments, the input is based on text input that was received at a handheld device through a text-input device (e.g., physical keyboard, touch screen keyboard, etc.).  ; 
analyzing, using the one or more processors, the sensor data and the application use data to determine an activity of the user and a context of the activity ([0122] The method 1700 further includes generating a task item based on the input, including identifying an action to be performed by the electronic device, wherein the action is associated with the task (1704). (See also FIG. 2, step (220), and attendant discussion.) Also see Pars. 0128 and 0141).
 determining, using the one or more processors, whether the context of the activity is persisting for a threshold period of time ([0076] For example, a task item may be for a reminder to meet Sue at a particular restaurant at 2 PM. Task manager 112 determines the location of device 110 and the location of the particular restaurant. [0065] The time of a time trigger may be an absolute time, a relative time, a recurring time, or a symbolic deadline. An example of an absolute time is Jun. 6, 2011, 9 AM Pacific Time. An example of a relative time is "10 minutes before the Patriots-Jets football game." An example of a recurring time is "Every Thursday at 10 AM." An example of a symbolic deadline is "end of business day". Also see Par. 0080).
responsive to determining that the context of the activity is persisting for the threshold period of time, determining, using the one or more processors, an actionable item  tailored to the activity of the user and the context of the activity from an action library including a plurality of actionable items of one or more applications ([0080] The action associated with action 430 may be triggered (or performed) in response to task manager 112 determining that the current time (indicated at the top of travel reminder) equals the time indicated by start time 450. In the illustrated example, action 430 is a map-related action where task manager 112 causes a map to be generated at start time 450 and displayed to the user of device 110. The map includes an indication of the address of location 460, an indication of the user's current location, or both. Instead of automatically causing the map to be displayed at start time 450, task manager 112 might first cause a message to be displayed on device 110, wherein the message includes an option to generate the map. If the user selects the option (e.g., through voice input or tapping on the screen), then task manager 112 causes the map to be generated and displayed).
generating, using the one or more processors, an action menu including a direct link to perform an action in an application represented by the actionable item ([0110]Task manager 112 (or a task service in cloud 130) creates a task item that includes the following data items: (1) a completion time of 5 PM today, (2) an action of sending a text (or SMS) message, (3) a number of Lindsay's cell phone, and (4) a text string of "I love you" that will be part of the text message. In response to determining that the current time is 5 PM, task manager 112 analyzes the task item to determine the action that needs to be performed. Also see Pars. 0080, 0111, 0112, see Figs. 4-15); 
presenting, using the one or more processors, the action menu in association with the detected activity while the application is unlaunched on the mobile computing device ([0111]Task manager 112 (or a task service in cloud 130) creates a task item that includes the following data items: (1) a location trigger of leaving the user's office and (2) an action of displaying instructions (and, optionally, a map) on how to arrive at Rachel's Restaurant from the user's office. In response to determining that the user of device 110 has left his/her office, task manager 112 analyzes the task item to determine the action that needs to be performed. Task manager 112 then causes (without further input from the user) a travel directions request to be sent to a travel directions service. Also see at least Figs. 6and 8, Pars, 0037, 0126 and 0149).
 receiving, using one or more processors, a selection by the user of the direct link in the action menu ([0159] FIG. 6 depicts a view 600 of a Today list that device 110 displays, for example, in response to user selection of Today list 510. View 600 includes a list of tasks that are divided into two sections: a section 610 for task items that are associated with a specific time and a section 620 for task items that are not associated with a specific time. Each of the task items in section 610 is associated with a travel time reminder. The third task item in section 610 and the second through fourth task items in section 620 are associated with actions that are more than mere reminders or alerts. Also see at least Figs. 6and 8; and 
responsive to receiving the selection by the user of the direct link, linking directly from the action menu and past an interstitial page in the application to a target page corresponding to performing the action on the mobile computing device ([0163] FIG. 7 depicts a view 700 that device 110 displays and that includes details about a particular task item. View 700 may have been generated based on a user selection of the second task item in section 620 in view 600 of FIG. 6. The displayed task item contains four data items: a description item 710, an action item 720, a reminder item 730, and a list assignment item 740. Also see at least Figs. 6 and 8; and Par. 0126 and 0159).
As per method claim 1, this claim is also rejected under the similar citations given to the method claim 19, respectively.
As per method claim 20, this claim is also rejected under the similar citations given to the method claim 19, respectively.
 
 

CONCLUSION

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9832751 B2 Systems and methods for providing location specific content and notifications utilizing beacons and drones. FIG. 2 shows a flowchart 200 of an example method of operation of an environment capable of providing location specific content and notifications utilizing beacons and drones. In this and other flowcharts described in this paper, the flowchart illustrates by way of example a sequence of modules. It should be understood the modules can be reorganized for parallel execution, or reordered, as applicable. 
US 20160350671 A1 is directed to dynamically updated predictive modeling of systems and processes. [0002] The publication provides systems and methods for predicting operational outcomes of interest in operating systems, hardware devices, or machines. Autonomous evaluation of features allows the predictive models to be dynamically updated in response to changes in the environment or monitored data during operation thereof.
8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
/TADESSE HAILU/Primary Examiner, Art Unit 2173